Judgment of the County Court, Suffolk County, rendered November 12, 1965, affirmed. In 1965 defendant was tried by a jury in Suffolk County upon an indictment the first count of which charged: “ Defendant on or about the 14th day of January, 1965, partly at Suffolk County, New York, and partly at Nassau County, New York, committed the crime of violations of the Public Health Law with regard to narcotic drugs, contrary to Penal Law, Section 1751, subdivision 1”; and the second count of which charged: “Defendant on or about the 14th day of January, 1965, partly at Suffolk County, New York, and partly at Nassau County, New York, committed the crime of violations as misdemeanors with respect to narcotic drugs, contrary to Penal Law, Section 1751-a, subdivision 1.” Sufficient evidence was given by the People to sustain defendant’s conviction upon both counts. Venue is an issue of fact for the jury’s determination and may be reasonably inferred by them from the evidence (People v. Hetenyi, 277 App. Div. 310, affd. 301 N. Y. 757; People v. Hetenyi, 304 N. Y. 80). We affirm the judgment because no exception was taken to the charge with respect to venue; and, upon the evidence contained in the record before us, the interests of justice do not require a new trial. Beldock, P. J., Christ, Brennan, Hopkins and Munder, JJ., concur.